EX-10.8.1
 
 

 
3131 ELLIOTT AVENUE
 
OFFICE LEASE
 
THIS LEASE, made the 29th day of June, 2010 (the “Effective Date”), by and
between SELIG HOLDINGS COMPANY, a Washington limited liability company, whose
address is 1000 Second Avenue, Suite 1800, Seattle, Washington, 98104-1046,
hereinafter referred to as “Lessor” and EMERITUS CORPORATION, a Washington
corporation, hereinafter referred to as “Lessee”.
 
IN CONSIDERATION of the mutual covenants contained herein, the parties agree as
follows:
 
1. DESCRIPTION.  Lessor in consideration of the agreements contained in this
Lease, does hereby lease to Lessee, upon the terms and conditions hereinafter
set forth, that certain space consisting of the approximately 76,690 rentable
square feet* (hereinafter referred to as “Premises”) comprising the following
rentable spaces: 7,969 on floor two (2), 2,849 on floor three (3), 12,697 on
floor four (4), 26,789 on floor five (5) and 26,386 on floor six (6) of the 3131
Elliott Avenue Building (the “Building”) located at 3131 Elliott Avenue, City of
Seattle, State of Washington 98121, the legal description of which is:
 
Lots 3 through 11, Block 166 Seattle Tideland:  together with that portion of
lots 1 through 5, Block 2, William N. Bell’s seventh addition to the City of
Seattle, which lies easterly of Block 166 of Seattle Tidelands.
 
Suite    500   
 
Lessee is granted an exclusive license to use the decks adjacent to the Premises
(the “Adjacent Decks”) at all times without additional charge except for normal
pass-through of Lessee’s pro-rata share of Operating Expenses.
 
*Rentable square footage stated above is an estimate of the rentable square
footage and is based on the Building Owners and Managers Association Standard
Method for Measuring Area in Office Buildings (ANSI/BOMA Z65.1-1996).  If the
actual rentable square footage is more or less than 76,690 square feet, this
Lease shall be amended to reflect the correct square footage and the prorations
and payments herein which are based on square footage measurements shall be
appropriately adjusted retroactively and prospectively.
 
2. TERM.  The term of this Lease shall be for a period of 180 months, commencing
the 1st day of October , 2010, and ending September 30, 2025 (the “Term”).
 
3. AFFECT ON PRIOR LEASE.  This Lease shall supersede and replace as of the
Commencement Date that Elliott Avenue Office Lease dated April 29, 1996, as
modified by that Addendum dated September 1, 1996 and those nine (9) amendments
thereto dated September 1, 2005, November 30, 2005, July 5, 2006, September 11,
2006, March 30, 2007, April 23-24, 2007, September 15, 2008,  May 5, 2009 and
September 8th, 2009 respectively (collectively the “Prior Lease”) by and between
Lessor and Lessee.  The Prior Lease shall be deemed to expire as of the
Commencement Date under this Lease.
 
4. RENT.  Lessee covenants and agrees to pay Lessor rent each month in advance
on the first day of each calendar month.  Rent shall be computed at the annual
base rental rate
 

 
 

--------------------------------------------------------------------------------

 

of $24 per rentable square foot for months 1-12, increasing by $.50 annually
thereafter on the anniversary of lease commencement.  Notwithstanding the above,
the annual base rental rate for Lessee’s 3rd floor conference area of 2,849
rentable square feet shall be at a rate that is 70% of the annual rental rate
for Lessee’s office premises under this Lease..  Rent for any fractional
calendar month, at the beginning or end of the term, shall be the pro rated
portion of the rent computed on an annual basis.
 
5. USES.  Lessee agrees that Lessee will use and occupy said Premises for
general offices and related purposes and for no other purposes (the “Permitted
Use”).
 
6. RULES AND REGULATIONS.  Lessee and their agents, employees, servants or those
claiming under Lessee will at all times observe, perform and abide by all of the
Rules and Regulations printed on this instrument, or which may be hereafter
promulgated by Lessor, all of which it is covenanted and agreed by the parties
hereto shall be and are hereby made a part of this Lease.
 
7. CARE AND SURRENDER OF PREMISES.  Lessee shall take good care of the Premises
and shall promptly make all necessary repairs except those required herein to be
made by Lessor.  At the expiration or sooner termination of this Lease, Lessee,
without notice, will immediately and peacefully quit and surrender the Premises
in good order, condition and repair (damage by reasonable wear and tear, the
elements, water, fire and casualty excepted).  Lessee shall be responsible for
removal of all personal property from the Premises, (excepting fixtures being
that which is attached to the Premises, and property of the Lessor) including,
but not limited to, the removal of Lessee’s communication cabling, telephone
equipment and signage.  Lessee shall be responsible for repairing any damage to
the Premises caused by such removal.  If Lessee fails to remove and restore the
Premises at lease expiration, then Lessor shall have the right to remove said
property and restore the Premises and Lessee shall be responsible for all costs
associated therewith.  Lessee shall also be responsible for those costs incurred
by Lessor for removing debris Lessee may discard in the process of preparing to
vacate the Premises and for a final cleaning of the Premises, including, but not
limited to, the cleaning, or replacement of carpets if damage is not caused by
reasonable wear and tear, and removal and disposal of Lessee’s personal property
remaining in the Premises.
 
8. ALTERATIONS.  Lessee shall not make any alterations or improvements in, or
additions to said Premises without first obtaining the written consent of
Lessor, whose consent shall not be unreasonably withheld, conditioned or
delayed.  All such alterations, additions and improvements shall be at the sole
cost and expense of Lessee and shall become the property of Lessor at the end of
the Lease Term and shall remain in and be surrendered with the Premises as a
part thereof at the termination of this Lease, without disturbance, molestation
or injury.
 
9. RESTRICTIONS.  Except for the Permitted Use, Lessee will not use or permit to
be used in said Premises anything that will increase the rate of insurance on
said Building or any part thereof, nor anything that may be dangerous to life or
limb; nor in any manner deface or injure said Building or any part thereof; nor
overload any floor or part thereof; nor permit any objectionable noise or odor
to escape or to be emitted from said Premises, or do anything or permit anything
to be done upon said Premises in any way tending to create a nuisance or to
disturb any other tenant or occupant of any part of said Building.  Lessee, at
Lessee’s expense, will comply with all health, fire and police regulations
respecting said Premises.  The Premises shall not be used for lodging or
sleeping, and no animals (other than service dogs) or birds will be allowed in
the Building.
 
10. WEIGHT RESTRICTIONS.  Safes, furniture or bulky articles may be moved in or
out of said Premises only at such hours and in such manner as will least
inconvenience other
 

 
2

--------------------------------------------------------------------------------

 

tenants, which hours and manner shall be at the discretion of Lessor.  No safe
or other article of over 2,000 pounds shall be moved into said Premises without
the consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed, and Lessor shall have the right to locate the position
of any article of weight in said Premises if Lessor so desires.
 
11. SIGN RESTRICTION.  No sign, picture, advertisement or notice shall be
displayed, inscribed, painted or affixed to any of the glass or woodwork of the
Building without the prior approval of Lessor.  Such approval shall not be
unreasonably withheld, conditioned or delayed.  Lessor agrees, at Lessor’s
expense, to add Lessee to the building lobby directory and to include building
standard signage indentifying Lessee in the elevator lobby on each floor of the
Building occupied by Lessee.  Lessee shall have the exclusive right to install
exclusive monument signage in front of the building, which signage may be
lighted and visible to both the northbound and southbound traffic.  Except for
directory signage, the installation and maintenance of all such added signage
shall be Lessee’s expense.  Lessor agrees that the building shall be known as
the “Emeritus Building” so long as Lessee remains a tenant therein.
 
12. LOCKS.  Except as provided herein, no additional locks shall be placed upon
any doors of the Premises and keys will be furnished to each door lock.  At the
termination of the Lease, Lessee shall surrender all keys to the Premises
whether paid for or not.  Lessee shall be permitted to install locks on the
doors serving the individual offices of Lessee’s executive officers and
accounting managers without providing keys for such locks to Lessor, unless
janitorial services are requested.
 
13. KEY.  Lessor, his janitor, engineer or other agents may retain a pass key to
said Premises to enable him to examine the Premises from time to time with
reference to any emergency or to the general maintenance of said Premises.
 
14. TELEPHONE SERVICE.  If Lessee desires telephonic or any other electric
connection, Lessor will direct the electricians as to where and how the wires
are to be introduced, and without such directions no boring or cutting for wires
in installation thereof will be permitted.
 
15. SERVICES.  Lessor shall maintain the Premises, the Adjacent Decks, and the
public and common areas of Building, such as lobbies, stairs, elevators,
corridor and restrooms, in good order and first class condition in a first class
manner comparable to other Class A office buildings in Seattle, except for
damage resulting from the negligence or intentional misconduct of Lessee.
 
Lessor shall furnish Premises with electricity for lighting and operation of low
power usage office machines and personal computers, heat, normal office
air-conditioning, and elevator services, 24 hours per day, 7 days per
week.  Supplemental air-conditioning units to meet any special air-conditioning
requirements of Lessee, such as for computer centers, shall be installed at
Lessee’s expense, and Lessor shall have the right to install separate meters to
measure the electricity used and consumed by such supplemental air conditioning
units.  Lessor shall also provide lighting replacement for Lessor furnished
lighting, toilet room supplies, window washing with reasonable frequency, and
janitor service to the Premises and the common areas of the Building, customary
for Class A office buildings.
 
Lessor shall not be liable to Lessee for any loss or damage caused by or
resulting from any variation, interruption or any failure of said services due
to any cause whatsoever unless caused by Lessor’s negligence or willful
misconduct.  No temporary interruption or failure of such services incident to
the making of repairs, alterations, or improvements, or due to accident
 

 
3

--------------------------------------------------------------------------------

 

or strike or conditions or events not under Lessor’s control shall be deemed as
an eviction of Lessee or relieve Lessee from any of Lessee’s obligations
hereunder.
 
In the event of any lack of attention on the part of Lessor and any
dissatisfaction with the service of the Building, or any unreasonable annoyance
of any kind, Lessee is requested to make complaints at Lessor’s Building office
and not to Lessor’s employees or agents seen within the Building.  Lessee is
further requested to remember that Lessor is as anxious as Lessee that a high
grade service be maintained, and that the Premises be kept in a state to enable
Lessee to transact business with the greatest possible ease and comfort.  The
rules and regulations are not made to unnecessarily restrict Lessee, but to
enable Lessor to operate the Building to the best advantage of both parties
hereto.  To this end Lessor shall have the right to waive from time to time such
part or parts of these rules and regulations as in his judgment may not be
necessary for the proper maintenance or operation of the Building or consistent
with good service, and may from time to time make such further reasonable rules
and regulations as in his judgment may be needed for the safety, care and
cleanliness of the Premises and the Building and for the preservation of order
therein.  Landlord shall not modify the rules and regulations in a manner which
will have a material negative impact on Lessee’s rights and benefits under this
Lease.
 
16. SOLICITORS.  Lessor will make an effort to keep solicitors out of the
Building, and Lessee will not oppose Lessor in his attempt to accomplish this
end.
 
17. FLOOR PLANS.  The floor plans and specifications for Lessee’s occupancy
shall be attached hereto and marked Exhibit A which shall be approved by both
Lessor and Lessee, both of whose approval shall not be unreasonably withheld,
conditioned or delayed.
 
18. ASSIGNMENT Without Lessor’s prior consent, Lessee shall be entitled to
assign this Lease or sublet all or a portion of the Premises to any related
entity, subsidiary or affiliate of Lessee, or any successor entity related to
Lessee by merger, consolidation or reorganization, or a purchaser of all or
substantially all of Lessee’s assets without the consent of Lessor (each a
“Permitted Transfer”).  Any other assignment or subletting shall be with
Lessor’s consent, which shall not be unreasonably withheld, conditioned or
delayed.  If Lessee proposes to sublease any portion of the Premises for the
remainder of the term of this lease, then Lessor shall have the right to
recapture (the “Recapture Right”) such space in order to accommodate the
expansion needs of other tenants of Lessor.  The Recapture Right shall not apply
to any Permitted Transfer.  If Lessor exercises its Recapture Right, this Lease
shall be deemed terminated as to the portion of the Premises covered by the
Recapture Right so exercised and Lessee shall have no further obligations
hereunder with respect to such portion of the Premises.  Lessor shall deliver
approval to Lessee within ten (10) days of Lessee’s request to sublease or
assign.  The Recapture Right also must be exercised by Lessor within such 10 day
period.
 
19. OPERATING SERVICES AND REAL ESTATE TAXES.  The annual base rental rate per
rentable square foot in Paragraph 3 includes Lessee’s proportionate share of
Operating Services and Real Estate Taxes for the first twelve months of the
Lease Term (“Base Year Costs”).  Only actual increases from these Base Year
Costs, if any, will be passed on to Lessee on a proportionate basis.
 
19.1 Definitions.
 
A. Base Year.  For computing the Base Year Costs, the base year shall be the
calendar year stated herein or if a specific calendar year is not stated herein
then the base year shall be the calendar year in which the Lease Term
commences.  The base year shall be the calendar year 2010.
 

 
4

--------------------------------------------------------------------------------

 

B. Comparison Year.  The Comparison Year(s) shall be the calendar year(s)
subsequent to the base year.
 
C. Operating Services.  “Operating Services” include, but are not limited to,
the charges incurred by Lessor for:  Building operation salaries, benefits,
management fee (currently 5%) of gross income for the Building, insurance,
electricity, janitorial, supplies, telephone, HVAC, repair and maintenance,
window washing, water and sewer, security, landscaping, disposal, elevator, and
any other service or supplies reasonably necessary to the use and operation of
the Premises.   Operating Services shall also include the amortization cost of
capital investment items and of the installation thereof, which are primarily
for the purpose of safety, saving energy or reducing operating costs, or which
may be required by governmental laws, rules, orders or regulations adopted after
the Effective Date, (all such costs shall be amortized over the reasonable life
of the capital investment item, with the reasonable life and amortization
schedule being determined in accordance with generally accepted accounting
principles).  Notwithstanding anything to the contrary contained herein,
Operating Services shall not include any of the following:
 
(i) real estate taxes
 
(ii) legal fees, auditing fees, brokerage commissions, advertising costs, or
other related expenses incurred by Lessor in an effort to generate rental
income;
 
(iii) repairs, alterations, additions, improvements, or replacements made to
rectify or correct any defect in the original design, materials or workmanship
of the Building or common areas (but not including repairs, alterations,
additions, improvements or replacements made as a result of ordinary wear and
tear);
 
(iv) damage, repairs and replacements attributable to fire or other casualty;
 
(v) damage and repairs necessitated by the negligence or willful misconduct of
Lessor, Lessor’s employees, contractors, agents, tenants or their licensees or
invitees;
 
(vi) executive salaries to the extent that such services are not in connection
with the management, operation, repair or maintenance of the Building;
 
(vii) Lessor’s general overhead expenses not specifically related to the
Building, Lessor’s charitable contributions, Lessor’s political contributions,
art work, art installations or art insurance;
 
(viii) legal fees, accountant’s fees and other expenses incurred in connection
with disputes with tenants or other occupants of the Building or associated with
the enforcement of the terms of any leases with tenants or the defense of
Lessor’s title to or interest in the Building or any part thereof unless the
outcome is to the financial benefit of all tenants;
 
(ix) costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving, decorating, painting or altering (1) vacant
space (excluding common areas) in the Building or (2) space for tenants or other
occupants in the Building and costs incurred in supplying any item or service to
less than all of the tenants in the Building;
 
(x) costs incurred due to a violation by Lessor or any other tenant of the
Building of the terms and conditions of a lease or building rules and
regulations;
 

 
5

--------------------------------------------------------------------------------

 

(xi) cost of any specific service provided to Lessee or other occupants of the
Building for which Lessor is reimbursed (but not including Operating Services
and Real Estate Tax increases above Base Year Costs to the extent reimbursed
Lessor) or any other expense for which Lessor is or will be reimbursed by
another source (i.e., expenses covered by insurance or warranties);
 
(xii) costs and expenses which would be capitalized under generally accepted
accounting principles, with the exception of the capital investment items
specified hereinabove;
 
(xiii) Building management fees in excess of the management fees specified
hereinabove;
 
(xiv) cost incurred with owning and/or operating the parking lot(s) serving the
Building by independent parking operator(s) and the cost of parking lot
personnel;
 
(xv) fees paid to Lessor or any affiliate of Lessor for goods or services in
excess of the fees that would typically be charged by unrelated, independent
persons or entities for similar goods and services;
 
(xvi) rent called for under any ground lease or master lease;
 
(xvii) principal and/or interest payments called for under any debt secured by a
mortgage or deed of trust on the Building;
 
(xviii) governmental license or permit fees associated with the sky-bridge
between the 3131 Elliott Avenue Building and the 3101 Western Avenue Building;
 
(xix) any expenses that are not actual and necessary, are not out-of-pocket, are
not competitive, or are not directly attributable to the operation, maintenance,
management and repair of the Premises or the Building;
 
(xx) depreciation of the Building;
 
(xxi) amounts paid to subsidiaries or affiliates of Lessor for management or
other services on or to the Premises or the Building or for supplies or other
materials, to the extent that the cost of the services, supplies or materials
exceed the competitive cost of such services, supplies or materials not provided
by a subsidiary or affiliate;
 
(xxii) items and services for which Lessee reimburses Lessor or pays third
parties or that Lessor provides selectively to one or more tenants of the
Building other than Lessee without reimbursement;
 
(xxiii) advertising and promotional expenditures;
 
(xxiv) any cost, fines or penalties incurred because Lessor violated any
applicable law;
 
(xxv) costs incurred to test, survey, clean up, contain, mitigate, remove or
otherwise remedy hazardous materials or asbestos-containing materials on or from
the Building unless the waste or asbestos-containing materials were in the
Building solely because of Lessee’s negligence or intentional acts;
 

 
6

--------------------------------------------------------------------------------

 

(xxvi) costs incurred in connection with the sale or change of ownership of the
Building, including brokerage commissions, attorneys’ fees, accountants’ fees,
closing costs, title insurance premiums, transfer taxes and interest charges;
 
(xxvii) cost of utilities directly metered to tenants (including Lessee) of the
Building and payable separately by such tenants;
 
(xxviii) increase in insurance premiums caused by Landlord’s or any tenant’s
hazardous acts (other than those of Lessee);
 
(xxix) other expenses that under generally accepted accounting principles
consistently applied would not be considered normal maintenance, repair,
management or operating expenses; and
 
(xxx) expenditures by Landlord in order to comply with the requirements of
Paragraphs 37, 38, 39, 40 and 45 in this Lease.
 
Operating Services shall be adjusted for the Base Year and all Comparison
Year(s) to reflect the greater of actual occupancy or 95% occupancy.
 
D. Real Estate Taxes.  Real Estate Taxes shall be the taxes paid by Lessor in
the base year and each respective Comparison Year.  Real Estate Taxes shall be a
separate category and shall be treated as such.
 
E. Proportionate Basis.  Lessee’s share of Base Year and Comparison Year(s)
Costs shall be a fraction, the numerator of which shall be the number of
rentable square feet contained in the leased Premises (see Paragraph 1) and the
denominator of which shall be the number of rentable square feet in the Building
in which the leased Premises are located (187,075/RSF).
 
19.2 Computation of Adjustments to Base Year Costs.
 
Any adjustment to Base Year Costs will commence to occur in Month 13 of the
Lease Term with subsequent adjustments commencing every twelve months of the
Lease Term or in Months 25, 37, 49, etc. as appropriate under the Lease
Term.  Lessee shall be responsible for any increase between Lessee‘s
proportionate share of Base Year Costs and Lessee’s proportionate share of each
respective Comparison Year(s) Costs.  The increase shall be the net increase of
all allowable expenses.  These costs shall be initially calculated based on
estimated (projected) costs with reconciliation to actual costs when annual
audited numbers are completed.  For the purpose of calculating projected
increases to Base Year Costs, Lessor shall review historical data to predict if
any estimated net increases would be anticipated in a Comparison Year(s).  If
they are, then commencing in Month 13 and/or every twelve month period
thereafter, Lessor will assess a monthly charge to be paid together with monthly
base rent.  Once actual cost data for Comparison Year(s) Real Estate Taxes and
Operating Services for the entire Building is formulated in accordance with
generally accepted accounting principles and adjusted to the greater of actual
occupancy or 95% occupancy, then Lessee’s estimated pass-through costs shall be
corrected with Lessee or Lessor, as appropriate, reimbursing the other for the
difference between the estimated and actual costs, at that time in a lump sum
payment.  Lessor’s annual expense reconciliation, correction and invoicing
therefore shall be completed on or before June 30 each year.
 
Upon termination of this Lease, the amount of any corrected amount between
estimated and actual costs with respect to the final Comparison Year shall
survive the termination of the
 

 
7

--------------------------------------------------------------------------------

 

Lease and shall be paid to Lessee or Lessor as appropriate within thirty (30)
days after final reconciliation.
 
Computation of or adjustment to Operating Services and/or Real Estate Taxes
pursuant to this paragraph or to rent pursuant to Paragraph 3 shall be computed
based on a three hundred sixty-five (365) day year.
 
For an example, see Exhibit B attached hereto.
 
Notwithstanding the other provisions of this Lease, the pass-through of any
increase in Lessee’s proportionate share of Operating Services as described in
Paragraph 19 shall not exceed five percent (5%) per year on a cumulative
basis.  Real Estate Taxes, Insurance and Utility expenses are not subject to the
five percent (5%) cap and shall be passed through based on the actual amounts
paid.  Lessee and its authorized representatives shall have the right, at
Lessee’s cost and on no less than ten (10) business days’ prior written notice
to Lessor and during Lessor’s normal business hours, to audit Lessor’s records
regarding Operating Services and Real Estate Taxes.  If it is determined that
Lessor has overcharged Lessee in any year for Operating Expenses and/or Real
Estate Taxes, Lessor shall apply the overpayment to the next rent coming due (or
refund to Lessee if at the end of the Lease Term).  If it is determined through
Lessor’s audit that Lessor has overcharged Lessee in any year for Operating
Expenses and/or Real Estate Taxes by more than 5%, the cost of Lessee’s audit
shall be reimbursed to Lessee by Lessor.
 
20. ADDITIONAL TAXES OR ASSESSMENTS.  Should there presently be in effect or
should there be enacted during the term of this Lease, any law, statute or
ordinance levying any assessments or any tax upon the leased Premises other than
federal or state income or business and occupation taxes, Lessee shall reimburse
Lessor for Lessee’s proportionate share of said expenses at the same time as
rental payments.
 
21. LATE PAYMENTS.  Any payment, required to be made pursuant to this Lease, not
made on the date the same is due shall bear interest at a rate equal to three
percent (3%) above the prime rate of interest charged from time to time by Bank
of America, or its successor.
 
In addition to any interest charged herein, a late charge of five percent (5%)
of the payment amount shall be incurred for payments received more than five (5)
business days late.
 
22. RISK.  All personal property of any kind or description whatsoever in the
demised Premises shall be at Lessee’s sole risk.  Lessor shall not be liable for
any damage done to or loss of such personal property or damage or loss suffered
by the business or occupation of the Lessee arising from any acts or neglect of
co-tenants or other occupants of the Building, or of Lessor or the employees of
Lessor, or of any other persons, or from bursting, overflowing or leaking of
water, sewer or steam pipes, or from the heating or plumbing or sprinkler
fixtures, or from electric wires, or from gas, or odors, or caused in any other
manner whatsoever except in the case of negligence on the part of
Lessor.  Lessee shall keep in force throughout the term of this Lease such
casualty, general liability and business interruption insurance as a prudent
tenant occupying and using the Premises would keep in force.
 
23. INDEMNIFICATION.  Each party will defend, indemnify and hold harmless the
other party from any claim, liability or suit including reasonable attorney’s
fees on behalf of any person, persons, corporations and/or firm for any injuries
or damages occurring in or about the Premises, or on or about the sidewalk,
stairs, or thoroughfares adjacent thereto or in any common areas of the
Building where said damages or injury was caused by the negligence,
 

 
8

--------------------------------------------------------------------------------

 

willful misconduct or intentional act of the indemnifying party, its agents,
employees, servants, customers, tenants or clients.
 
24. WAIVER OF SUBROGATION.  Lessee and Lessor do hereby release and relieve the
other, and waive their entire claim of recovery for loss, damage, injury, and
all liability of every kind and nature which may arise out of, or be incident
to, all risk perils, in, on, or about the Premises herein described, whether due
to negligence of either of said parties, their agents, or employees, or
otherwise, but only if such loss, damage or liability is covered by such party’s
insurance benefiting the party suffering such loss or damage or was required to
be covered by insurance under terms of this Lease.  Each party shall cause each
insurance policy obtained by it to contain the waiver of subrogation
clause.  All insurance policies against loss or damage to property and business
interruption or rent loss shall be endorsed to provide that any release from
liability of, or waiver of claim for recovery from, another person entered into
in writing by the insured thereunder prior to any loss or damage shall not
affect the validity of such policy or the right of the insured to recover
thereunder.  Such policies shall also provide that the insurer waives all rights
of subrogation that such insurer might have against such other person.  Lessor
and the Lessee hereby waive all claims for recovery from or against the other
for any loss or damage to any of its property or damages as a result of business
interruption or rent loss insured under a valid policy to the extent of any
recovery collectible under such policies.
 
25. SUBORDINATION.  Lessee recognizes that Lessor may have heretofore encumbered
or may hereafter encumber the Building or any interest therein with a mortgage
or deed of trust.  Any such mortgage or deed of trust is herein called a
“Mortgage” and the holder of any mortgage, beneficiary of a deed of trust whose
principal businesses include the making of loans secured by real estate is
herein called a “Mortgagee”.  This Lease and all interest and estate of Lessee
hereunder is subject to and is hereby subordinated to all present and future
Mortgages affecting the Premises or the property of which said Premises are a
part.  Lessee agrees to execute at no expense to the Lessor, any commercially
reasonable instrument which may be deemed necessary or desirable by the Lessor
to further effect the subordination of this Lease to any such Mortgage.  In the
event of a sale or assignment of Lessor’s interest in the Premises, or in the
event of any proceedings brought for the foreclosure of, or in the event of
exercise of the power of sale under any mortgage or deed of trust made by Lessor
covering the Premises, Lessee shall attorn to the purchaser and recognize such
purchaser as Lessor, provided that such successor recognizes and assumes the
Lessor’s duties and obligations under this Lease.  Lessee agrees to execute, at
no expense to Lessor, any commercially reasonable estoppel certificate deemed
necessary or desirable by Lessor to further effect the provisions of this
paragraph.  Within ten (10) days after the Effective Date, Lessor shall deliver
to the Lessee a commercially reasonable recordable non-disturbance agreement
from each existing Mortgagee, in the form required by Mortgagee.  With respect
to any future Mortgage, if requested by Lessor the Lessee will subordinate its
interest in this Lease to the Mortgage, and to all advances made thereunder and
to the interest thereon, and to all renewals, replacements, supplements,
amendments, modifications and extensions thereof, provided that the Lessee
receives an agreement from such Mortgagee in the Mortgagee’s form with the
ability for Lessee to reasonably modify, agreeing (a) that this Lease (including
any options to renew the Lease and to expand the Premises) and the Lessee’s
quiet enjoyment of the Premises as provided herein shall not be disturbed so
long as there exists no uncured Default by the Lessee hereunder as to which all
times to cure shall have expired, (b) the payment or disposition of proceeds of
fire and extended coverage and property damage insurance, and of any
condemnation award, shall be made and applied as provided for in this Lease and
(c) unless required by applicable law, the Lessee shall not be named or joined
as a defendant in any exercise of the Mortgagee’s remedies against Lessor.
 

 
9

--------------------------------------------------------------------------------

 

26. CASUALTY, In the event the leased Premises or the said Building is destroyed
or injured by fire, earthquake or other casualty to the extent that they are
untenantable in whole or in part, then Lessor may, at Lessor’s option, proceed
with reasonable diligence to rebuild and restore the said Premises or such part
thereof as may be injured as aforesaid, provided that within sixty (60) days
after such destruction or injury Lessor will notify Lessee of Lessor’s intention
to do so, and during the period of such destruction, rebuilding and restoration
the rent shall be abated on the portion of the Premises that is unfit for
occupancy.  During any period of abatement of rent due to casualty or
destruction of the Premises, Lessor shall use its best efforts to locate
comparable space for Lessee at the fair market rate not to exceed Lessee’s
rental rate hereunder.  Lessor shall not be liable for any consequential damages
by reason of inability, after use of its best efforts, to locate alternative
space comparable to the premises leased hereunder.  If, after an event of
casualty or destruction, Lessee determines that the Premises and the Building
will not be restored within 180 days, Lessee shall have the right to terminate
this Lease by giving Lessor at least sixty (60) days written notice of
termination.
 
27. INSOLVENCY.  If Lessee becomes insolvent, or makes an assignment for the
benefit of creditors, or a receiver is appointed for the business or property of
Lessee (and not dismissed within 60 days), or a petition is filed in a court of
competent jurisdiction to have Lessee adjudged bankrupt (and not dismissed
within 60 days), then Lessor may at Lessor’s option terminate this Lease.  Said
termination shall reserve unto Lessor all of the rights and remedies available
under Paragraph 28 (“Default”) hereof, and Lessor may accept rents from such
assignee or receiver without waiving or forfeiting said right of
termination.  As an alternative to exercising its right to terminate this Lease,
Lessor may require Lessee to provide adequate assurances, including the posting
of a cash bond, of Lessee’s ability to perform its obligations under this Lease.
 
28. DEFAULT.  If this Lease is terminated in accordance with any of the terms
herein (with the exception of Paragraph 27), or if Lessee vacates or abandons
the Premises (meaning abandonment for a period of at least 30 consecutive days)
or if Lessee shall fail at any time to keep or perform any of the monetary
covenants or conditions of this Lease, i.e. specifically the covenant for the
payment of monthly rent, within five (5) business days after notice from Lessor,
or if Lessee shall fail at any time to keep or perform any of the non-monetary
covenants or conditions of this Lease, within thirty (30) days after such notice
from Lessor (or longer if Lessee commences to cure within said thirty (30) day
period but the default cannot reasonably be cured in thirty (30) days) then, and
in any of such events, Lessor may with or without notice or demand, at Lessor’s
option, and without being deemed guilty of trespass and/or without prejudicing
any remedy or remedies which might otherwise be used by Lessor for arrearages or
preceding breach of covenant or condition of this Lease, enter into and
repossess said Premises and expel the Lessee and all those claiming under
Lessee.  In such event Lessor may eject and remove from said Premises all goods
and effects.  This Lease if not otherwise terminated may immediately be declared
by Lessor as terminated.  The termination of this Lease pursuant to this Article
shall not relieve Lessee of its obligations to make the payments required
herein.  In the event this Lease is terminated pursuant to this Article, or if
Lessor enters the Premises without terminating this Lease and Lessor relets all
or a portion of the Premises, Lessee shall be liable to Lessor for all the costs
of reletting, including necessary renovation and alteration of the leased
Premises, provided that such reletting costs payable by Lessee shall be prorated
based on the remaining Term of this Lease and the Term of the replacement
lease.  Lessee shall remain liable for all unpaid rental which has been earned
plus late payment charges pursuant to Paragraph 21 and for the remainder of the
term of this Lease for any deficiency between the net amounts received following
reletting and the gross amounts due from Lessee, or if Lessor elects, Lessee
shall be immediately liable for the present value of all rent and additional
rent (Paragraph 19) that would be owing to the end of the term, less any rental
loss Lessee proves could be reasonably avoided, which amount shall be discounted
by
 

 
10

--------------------------------------------------------------------------------

 

the discount rate of the Federal Reserve Bank, situated nearest to the Premises,
plus one percent (1%).  Waiver by the Lessor of any default, monetary or
non-monetary, under this Lease shall not be deemed a waiver of any future
default under the Lease.  Acceptance of rent by Lessor after a default shall not
be deemed a waiver of any defaults (except the default pertaining to the
particular payment accepted) and shall not act as a waiver of the right of
Lessor to terminate this Lease as a result of such defaults by an unlawful
detainer action or otherwise.  Lessor shall have an obligation to mitigate any
damages Lessor may incur as a result of a default by Lessee hereunder.
 
29. BINDING EFFECT.  The parties hereto further agree with each other that each
of the provisions of this Lease shall extend to and shall, as the case may
require, bind and inure to the benefit, not only of Lessor and Lessee, but also
of their respective heirs, legal representatives, successors and assigns,
subject, however, to the provisions of Paragraph 18 of this Lease.
 
It is also understood and agreed that the terms “Lessor” and “Lessee” and verbs
and pronouns in the singular number are uniformly used throughout this Lease
regardless of gender, number or fact of incorporation of the parties
hereto.  The typewritten riders or supplemental provisions, if any, attached or
added hereto are made a part of this Lease by reference.  It is further mutually
agreed that no waiver by Lessor of a breach by Lessee of any covenant or
condition of this Lease shall be construed to be a waiver of any subsequent
breach of the same or any other covenant or condition.
 
30. HOLDING OVER.  If Lessee holds possession of the Premises after term of this
Lease, Lessee shall be deemed to be a month-to-month tenant upon the same terms
and conditions as contained herein, except rent which shall be revised to
reflect the then current market rate which shall in no event exceed 125% of the
monthly rent due during the final month of the Lease, unless otherwise agreed in
writing by Lessor and Lessee.  During such month-to-month tenancy, Lessee
acknowledges Lessor will be attempting to relet the Premises.  Lessee agrees to
cooperate with Lessor and Lessee further acknowledges Lessor’s statutory right
to terminate the Lease with proper notice.
 
31. ATTORNEY’S FEES.  If any legal action is commenced to enforce any provision
of this Lease, the prevailing party shall be entitled to an award of reasonable
attorney’s fees and disbursements.
 
32. NO REPRESENTATIONS.  The Lessor has made no representations or promises
except as contained herein or in some future writings signed by Lessor.
 
33. QUIET ENJOYMENT.  So long as Lessee pays the rent and performs the covenants
contained in this Lease, Lessee shall hold and enjoy the Premises peaceably and
quietly, subject to the provisions of this Lease.
 
34. RECORDATION.  Lessee shall not record this Lease without the prior written
consent of Lessor, whose consent shall not be unreasonably withheld, conditioned
or delayed.  However, at the request of Lessor or Lessee, both parties shall
execute a memorandum or “short form” of this Lease for the purpose of
recordation in a form customarily used for such purpose.  Said memorandum or
short form of this Lease shall describe the parties, the Premises and the Lease
Term, and shall incorporate this Lease by reference.
 
35. MUTUAL PREPARATION OF LEASE.  It is acknowledged and agreed that this Lease
was prepared mutually by both parties.  In the event of ambiguity, it is agreed
by both parties that it shall not be construed against either party as the
drafter of this Lease.
 

 
11

--------------------------------------------------------------------------------

 

36. GOVERNING LAW.  This Lease shall be governed by, construed and enforced in
accordance with the laws of the State of Washington.
 
37. TENANT IMPROVEMENT ALLOWANCE.  The Premises will be completed in accordance
with mutually agreed upon working drawings prepared by a licensed architect
selected by Lessee, and by a licensed general contractor selected by Lessee and
reasonably acceptable to Lessor.   Lessee will be provided an allowance of
$10.00 per rentable square foot of the entire Premises ($766,900).  The
allowance shall be used during the Term for space planning, construction
documents, permits and tenant improvements, including demolition, new
partitions, ceiling, lighting, cabinetry, paint, carpet, cabling, HVAC and other
construction costs and taxes but may not be used for office furniture or
equipment.  The cost of any tenant improvements in excess of this allowance
shall be paid for by Lessee.  Any unused amounts in the tenant improvement
allowance will not be credited to Lessee.  Lessor shall reimburse Lessee for
such costs within sixty (60) days following receipt of Lessee’s invoice.  If
Lessor fails to pay such costs within such 60-day period, Lessee, at its option,
may credit the unpaid amount against the rent next coming due under this
Lease.  The allowance will be made available to Lessee in accordance with the
terms of this Section 37 at any time following the full execution of this Lease.
 
38. LESSOR’S WORK.  Lessor agrees not to charge Lessee for plans review or
construction management.  Lessor also agrees, at Lessor’s cost, to make upgrades
to the Building main lobby area and elevator cabs.  All such work shall be done
in accordance with mutually approved designs and drawings consistent with the
preliminary standards outlined in Exhibit D.  Lessor and Lessee agree to develop
detailed and mutually agreed plans for such work within thirty (30) days after
the Effective Date and Lessor agrees to complete such work in accordance with
the detailed plans within 180 days after the Effective Date.  Lessor further
agrees at its sole cost to renovate the “commuter” showers on the 5th floor and
the restrooms on the 2nd, 4th, 5th, and 6th floors, in accordance with mutually
approved building standard finishes.  Lessor also agrees, at its sole cost and
expense, to ensure that the existing building surveillance and security systems
are and shall be maintained in proper working order.
 
39. REFURBISHMENT ALLOWANCE.  Lessee shall be provided an allowance of $613,520
from and after the commencement of the seventh (7th) year of the Lease Term and
an allowance of $613,520 from and after the commencement of the twelfth (12th)
year of the Lease Term.  The allowance may be used on any space leased by Lessee
within the building for design, carpet, flooring, paint and other improvements
to refurbish the offices but may not include office furniture or equipment.  Any
costs in excess of such allowance shall be paid for by Lessee and any unused
amounts will not be credited to Lessee.  Lessor shall reimburse Lessee for its
actual costs within sixty (60) days following receipt of Lessee’s invoices or
credit Lessee’s rental account accordingly.  If Lessor fails to pay such costs
within such 60-day period, Lessee, at its option, may credit the unpaid amount
against the rent next coming due under this Lease.
 
40. SPACE POCKET.  Lessee shall have the option to designate up to 19,380
rentable square feet as a Space Pocket.  The pocketed area may comprise space
located in various areas throughout the Premises.  Lessee shall not be required
to pay rent on the space pocketed areas so long as the space remains
“unoccupied”.  Each pocket  space shall be considered “unoccupied”even though
Lessee may furnish such area for future office use.  “Occupancy” shall mean the
date on which Lessee first has an employee working in that area as a regular
office worker.  Once a space becomes unpocketed, it may not thereafter be
repocketed.  Lessee may utilize a pocketed area as dead storage and shall be
charged the annual dead storage rate of $15.00 per square foot.  In any event,
however, 6,460 rentable square feet shall be incorporated into rentable area
January 1, 2011, 6,460 rentable square feet shall be incorporated into rentable
area January 1, 2012, and the remaining 6,460 rentable
 

 
12

--------------------------------------------------------------------------------

 

square feet shall be incorporated into rentable area January 1, 2013, or upon
the actual use thereof for normal office operations if sooner.
 
41. RIGHT OF FIRST REFUSAL.  From and after the full execution of this Lease,
Lessee shall have a Right of First Refusal to lease any available space in the
Emeritus Building as additional Premises under this Lease.  If Lessor receives a
written offer (the “Offer”) to lease any such space, Lessor will notify Lessee
accordingly and Lessee shall have fifteen (15) business days from receipt of
said notice to notify Lessor in writing that Lessee elects to lease this space
at Fair Market Rent (as defined in Paragraph 48 and determined in accordance
with Paragraph 50) or decline its right to lease said space.
 
42. RIGHT OF FIRST OPPORTUNITY, Lessee shall have a Right of First Opportunity
to lease any available space in the Emeritus Building as additional Premises
under this Lease.  If any space becomes available, Lessor shall notify Lessee
accordingly and Lessee will have fifteen (15) business days from receipt of
Lessor’s notice to respond.  Rent for any such space leased by Lessee shall be
at Fair Market Rent.
 
43. TERMINATION OPTION.  If Lessor is unable to accommodate Lessee’s expansion
needs in either the Emeritus Building at 3131 Elliott Avenue or the 3101 Western
Avenue Building with space reasonably acceptable to Lessee then Lessee shall
have the option to cancel and terminate this Lease, without penalty, upon the
expiration of the sixth (6th) year of the Lease Term and again upon the
expiration of the tenth (10th) year by giving Lessor twelve (12) months prior
written notice of its election to do so.  If Lessee expands into the 3101
Western Avenue Building and the sky-bridge connecting the 3131 Elliott Avenue
Building and the 3101 Western Avenue Building is removed or otherwise unusable,
while Lessee occupies space within the two buildings, Lessee shall have the
option to cancel and terminate this Lease without penalty by giving Lessor a
minimum of twelve (12) months prior written notice of its election to do so.
 
44. PARKING.  Lessee shall be provided parking inside the Building garage at the
ratio of one stall per 1,000 RSF for Lessee’s use 24 hours per day, 7 days per
week.  The above parking shall be at market rate plus applicable taxes, provided
however that the cost of all such parking shall not increase by more than 5% per
year, on a cumulative basis.  The market rate for parking inside the Building as
of the Effective Date is $210.30 including taxes per month.  Lessee shall also
be provided parking within a three block radius of the Building also at the
ratio of one stall per 1,000 RSF, at the market rate for such off-site
parking.  The market rate for offsite parking as of the Effective Date is $75
including taxes per month.  Lessee may elect, at its option, to use less than
the full number of parking spaces allocated to Lessee pursuant to this
Section 44, in which case Lessee shall only be obligated to pay for the parking
spaces actually utilized by Lessee.  If Lessee elects to use less than all of
the parking spaces allocated to it, Lessee from time to time thereafter, with
thirty (30) days prior notice to Lessor, may increase the number of parking
spaces it is using (up to the maximum number provided for above).  It is further
agreed should Lessor ever valet park cars inside the Building garage, Lessor
agrees that it shall be done in such a manner that no Emeritus employee cars
will be blocked.
 
45. BICYCLE STORAGE.  Lessor shall, at Lessor’s sole cost and expense, provide a
secured, card reader accessible, enclosed area for Lessee’s employees’ bicycle
storage.  All such bicycle storage shall be rent free.
 
46. ROOFTOP INSTALLATION, Lessee shall be allowed to install satellite dishes,
antennae and other communications equipment on the roof of the Building for its
own use in
 

 
13

--------------------------------------------------------------------------------

 

locations reasonably acceptable to Lessor.  The cost of installation, the
equipment and maintenance thereof shall be at Lessee’s cost, but without the
payment of additional rent.
 
47. GENERATOR.  Lessee shall have the right to install a backup generator in the
Building garage area or another mutually agreed upon location in or adjacent to
the Building.  Lessee shall pay additional rent for any space so utilized based
upon the number of parking stalls or the area so utilized.  The cost of such
equipment and the installation and maintenance thereof shall be Lessee’s
expense.
 
48. OPTION TO RENEW.  Provided that Lessee is not in default under any terms and
conditions of this Lease beyond all applicable grace and/or cure periods at the
time of exercise, Lessee shall have the option to renew this Lease for two (2)
additional periods of five (5) years each (the “Renewal Options”) by giving
Lessor not less than nine (9) months notice prior to the last day of the then
current Lease Term.  If Lessee exercises the Renewal Option, the rent, parking
and storage rates for the option periods shall be equal to “Fair Market Rent”,
which for purposes of this Lease, means the then prevailing market rent per
square foot payable in arms length transactions by tenants with financial
strength comparable to Lessee, taking into consideration rent concessions,
tenant improvement allowances and other economic concessions and incentives, for
space comparable in size and condition to the Premises, in buildings comparable
in quality, condition and location to the Building.
 
49. REAL ESTATE COMMISSION.  Lessor and Lessee hereby acknowledge that CB
Richard Ellis represented Lessee in this transaction.  Lessor agrees to pay a
real estate commission to CB Richard Ellis equivalent to $1.00 per rentable
square foot  per year based on a ten (10) year Lease Term, payable within thirty
(30) days of lease commencement.  If not paid by Lessor when due, at Lessee’s
option the commission amount may be paid directly by Lessee and the amount so
paid shall be credited against the rent then payable by Lessee.
 
50. ARBITRATION.  Lessor and Lessee shall use their best efforts to negotiate
Fair Market Rent within fifteen (15) business days after exercise by Lessee of
its options or elections under Paragraphs 41, 42 and 48 of this Lease.  If
Lessor and Lessee cannot agree on the Fair Market Rent, the determination of
Fair Market Rent shall be resolved by arbitration (“Arbitration”), in accordance
with the following procedure.  Lessor and Lessee shall mutually agree to appoint
one (1) arbitrator, who shall be appointed within thirty (30) days after
exercise by Lessee of its option to extend or expand.  Failing such agreement,
either Lessor or Lessee shall have the right to petition for the appointment of
the arbitrator by the Presiding Judge of the Superior Court of King County.  Any
arbitrator so appointed shall be either a licensed real estate broker, or “MAI”
appraiser, with at least ten (10) current years’ working experience in the
leasing or appraisal of office space in the CBD.  Within ten (10) business days
after the appointment of the arbitrator, Lessee and Lessor shall each submit to
the arbitrator (and one another) their written opinion regarding Fair Market
Rent, which opinion may include such supporting written data or documentation
each party deems appropriate.  In the event a party fails to submit its written
opinion to the arbitrator (and other party) within said ten (10) business day
period, such party shall have waived its right to submit an opinion and the
arbitrator shall select the single submitted opinion as its determination of
Fair Market Rent.  The arbitrator shall have no right to permit a party to
submit its opinion of Fair Market Rent after the end of such period of ten (10)
business days.  Within ten (10) business days after the arbitrator’s receipt of
the last such opinion, the arbitrator shall decide which of the two opinions
(except as otherwise provided above) most accurately reflects Fair Market
Rent.  There shall be no hearing or other oral presentation to the
arbitrator.  Such selected opinion shall be the Fair Market Rent for purposes of
this Section 51 and the selection by the arbitrator shall be final and binding
upon the parties.  The arbitrator must select one of the two alternative
opinions (except as otherwise provided above) and may not select any other
alternatives.  The cost of the arbitrator shall be split equally
 

 
14

--------------------------------------------------------------------------------

 

between Lessor and Lessee.  If for any reason the determination of Fair Market
Rent has not been completed prior to the commencement of the applicable renewal
period or expansion date, Lessee shall pay as monthly rent the Base Rent per
square foot then being paid by Lessee pursuant to this Lease, and if the Fair
Market Rent is thereafter fixed or readjusted to a different amount by the
arbitrator or agreement of the parties as provided above, such new Fair Market
Rent shall take effect retroactively back to the commencement of the applicable
renewal period or to the expansion date, as applicable, and Lessee and Lessor as
the case may be, shall immediately pay to the other that sum which is accrued
and underpaid or overpaid as a result of such retroactive application.
 
51. HAZARDOUS MATERIAL.  Lessor represents to Lessee that to the best of
Lessor’s actual knowledge, the Building does not, as of the date of this Lease,
contain any asbestos-containing building material in violation of the legal
limitations imposed by applicable law.
 
52. LESSOR’S BUILDING AND LIABILITY INSURANCE.
 
52.1 Lessor’s Building Insurance.  Lessor shall keep the Building, including all
improvements therein, insured against damage and destruction by fire, vandalism
and other perils in the amount of the full replacement value thereof, as such
value may be prudently redetermined from time to time.  Such insurance shall
include extended coverage, agreed amount and other endorsements of the kinds
normally required by institutional lenders and that permit insurance proceeds to
be used by Lessor for the repair and restoration of the Building and the
improvements.
 
52.2 Liability Insurance.  Lessor shall maintain policies of contractual and
comprehensive general liability insurance, including public liability and broad
form property damage, with a minimum combined single limit of liability of
$5,000,000 for personal injuries or deaths of persons occurring in or about the
Building and the Premises, and including non-owned automobile, contractual
liability and completed operations endorsements.  The Lessee shall be named as
an additional insured on all such policies.  Lessor shall also maintain such
workers compensation coverage as a prudent employer would maintain, and such
loss of that coverage as a prudent landlord would maintain.
 
52.3                Lessor shall cause its Commercial General Liability insurer
to name Lessee as an additional insured under such insurance to the extent of
Lessor’s insurable contractual liability assumed in the “Indemnification”
section.  The insurance policy shall contain a severability of interests
provision and a provision that the insurance provided to Lessee as additional
insured shall be primary to and not contributory with insurance maintained by
Lessee.  A certificate of insurance evidencing that the foregoing insurance is
in effect shall be delivered to Lessee within ten (10) days after the Effective
Date, and shall be kept current throughout the Term of this Lease.  Such
certificate shall reflect the status of Lessee as additional insured, and shall
provide that the insurer will endeavor to provide advance notice to Lessee in
the event of cancellation of the policy.
 
53. LESSEE’S LIABILITY INSURANCE.  Lessee, at Lessee’s expense, shall purchase
and keep in force during the term of this Lease a Commercial General Liability
Policy with limits of not less than $5,000,000 for personal injuries or deaths
of persons occurring in or about the Building and the Premises, and including
non-owned automobile, contractual liability and completed operations
endorsements.  Such insurance shall be with responsible insurers acceptable to
Lessor (whose acceptance shall not be unreasonably withheld).  Lessee shall
cause its Commercial General Liability insurer to name Lessor as an additional
insured under such insurance to the extent of Lessee’s insurable contractual
liability assumed in the
 

 
15

--------------------------------------------------------------------------------

 

“Indemnification” section.  The insurance policy shall contain a severability of
interests provision and a provision that the insurance provided to Lessor as
additional insured shall be primary to and not contributory with insurance
maintained by Lessor.  A certificate of insurance evidencing that the foregoing
insurance is in effect shall be delivered to Lessor within ten (10) days after
the Effective Date, and shall be kept current throughout the Term of this
Lease.  Such certificate shall reflect the status of Lessor as additional
insured, and shall provide that the insurer will endeavor to provide advance
notice to Lessor in the event of cancellation of the policy.
 
54. ADDITIONAL PROVISIONS.
 
54.1            Consent or Approval.  Where the approval or consent of Lessor or
Lessee is required pursuant to this Lease, such consent or approval will not be
unreasonably withheld, delayed or conditioned.
 
54.1 Limited Alternative Dispute Resolution.  Disputes regarding the
enforcement, breach or interpretation of Paragraphs 1, 15, 19, 44, 45, 46, 48
and 49 shall be decided by binding arbitration conducted in Seattle, Washington
under the auspices of a single arbitrator at Judicial Dispute Resolution or
JAMS.
 
IN WITNESS WHEREOF, the parties hereof have executed this Lease the day and year
first above written.
 



 
Lessor: 
 
Lessee:
         
SELIG HOLDINGS COMPANY,
 
EMERITUS CORPORATION
 
a Washington limited liability company
                     
/s/ Martin Selig
 
/s/ Eric Mendelsohn
By:
Martin Selig
By:
Eric Mendelsohn
Its:
Managing Member
Its:
SVP Corporate Development


 




EXHIBITS:
 
Exhibit A – Floor Plans
 
Exhibit B – Example Computation of Adjustments to Base Year Costs
 
Exhibit C – Form of Recordable Non-Disturbance Agreement
 
Exhibit D – Preliminary Standards
 

 
16

--------------------------------------------------------------------------------

 

  EXHIBIT A
 
 Floor Plans
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Example Computation of Adjustments to Base Year Costs
 
 
The intent is to include Lessee’s proportionate share of all Base Year Costs in
Lessee’s Annual Base Rental Rate.  It is further the intent to limit adjustments
to Lessee’s Base Year Costs to actual increases in cost.  The Operating Services
are adjusted to the greater of actual occupancy or 95% occupancy for the base
year to fairly establish the Base Year Costs at an equitable standard for
comparison purposes.  Comparison Years are similarly adjusted for purposes of
fairness and equality.  To prevent any confusion regarding computation of Base
Year Costs, Comparison Year Costs and the adjustment of those costs to 95%
occupancy, if necessary, we have set forth the following example.  It is
important to note that if adjustment to 95% occupancy is necessary, not all
Operating Services are adjusted.
 
Expenses requiring adjustment are those which are 100% dependent upon the change
in footage and adjust with the change in occupied footage.  This category
includes electricity, water/sewer, superintendent, disposal, management,
janitorial supplies, window washing, repair and maintenance, HVAC maintenance,
and janitorial labor.
 
Other expenses do not require adjustment nor are they dependent upon occupied
footage change.  These categories are the same whether the Building is empty or
full.  They are, insurance, security, elevator, landscaping and telephone.
 
Real Estate Taxes are dependent upon independent assessment.  Real Estate Taxes
are not adjusted to 95%, but are established for each respective year based on
the actual tax paid whether for the respective Base Year or each subsequent
Comparison Year(s).
 
Please note the expenses noted below which are and are not adjusted and the
adjustment to each expense to achieve 95% occupancy, if necessary.  The method
of adjusting expenses depicted in the example will be followed when adjusting
actual Operating Service Expenses for both the Base Year and Comparison Year(s).

 


 
 
 
 
 
HYPOTHETICAL FACTS
 
 
           Building Occupancy
    80.00%  
           Actual Base Year Costs: 
  $ 375,000  
           Grossed Base Year Costs to 95%: 
  $ 440,000  
           Actual Comparison Year Costs: (see below) 
  $ 405,440  
           Grossed Comparison Year Costs to 95%: (see below) 
  $ 441,628  
           Tenant Premises:
 
10,000 RSF
 
           Building RSF: 
 
125,000 RSF
 
           Tenant Proportionate Basis: 
 
10000 ÷ 125,000 = 8%
 

 
EXAMPLE
 
Description
 
Actual
Expenses
   
Grossed
Expenses
 
Methodology
               
Percent Occupied
    80.00 %     95.00 %                      
Real Estate Taxes
  $ 54,854     $ 54,854  
Actual Cost
Operating Expenses
                 
Insurance
  $ 26,595     $ 26,595  
Actual Cost
Electricity
  $ 69,358     $ 82,363  
Adjusts with occupancy
Water & Sewer
  $ 4,945     $ 5,872  
Adjusts with occupancy
Security
  $ 5,000     $ 5,000  
Actual Cost
Elevator
  $ 7,526     $ 7,526  
Actual Cost
Superintendent
  $ 82,869     $ 82,869  
Actual cost
Landscaping
  $ 2,912     $ 2,912  
Actual Cost
Disposal
  $ 15,502     $ 18,409  
Adjusts with occupancy
Management
  $ 41,680     $ 49,495  
Adjusts with occupancy
Supplies
  $ 4,339     $ 5,153  
Adjusts with occupancy
Window Washing
  $ 1,527     $ 1,527  
Actual Cost



Repairs & Maintenance
  $ 24,333     $ 24,333  
Actual Cost
Telephone
  $ 1,144     $ 1,144  
Actual Cost
HVAC Maintenance
  $ 6,208     $ 6,208  
Actual Cost
Janitorial
  $ 56,648     $ 67,270  
Adjusts with occupancy
                   
TOTALS:
  $ 405,440     $ 441,628    

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Recordable Non-Disturbance Agreement
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Preliminary Standards
 




 
 

 
 

--------------------------------------------------------------------------------

 

The intent is to include Lessee’s proportionate share of all Base Year Costs in
Lessee’s Annual Base Rental Rate.  It is further the intent to limit adjustments
to Lessee’s Base Year Costs to actual increases in cost.  The Operating Services
are adjusted to the greater of actual occupancy or 95% occupancy for the base
year to fairly establish the Base Year Costs at an equitable standard for
comparison purposes.  Comparison Years are similarly adjusted for purposes of
fairness and equality.  To prevent any confusion regarding computation of Base
Year Costs, Comparison Year Costs and the adjustment of those costs to 95%
occupancy, if necessary, we have set forth the following example.  It is
important to note that if adjustment to 95% occupancy is necessary, not all
Operating Services are adjusted.
 
Expenses requiring adjustment are those which are 100% dependent upon the change
in footage and adjust with the change in occupied footage.  This category
includes electricity, water/sewer, superintendent, disposal, management,
janitorial supplies, window washing, repair and maintenance, HVAC maintenance,
and janitorial labor.
 
Other expenses do not require adjustment nor are they dependent upon occupied
footage change.  These categories are the same whether the Building is empty or
full.  They are, insurance, security, elevator, landscaping and telephone.
 
Real Estate Taxes are dependent upon independent assessment.  Real Estate Taxes
are not adjusted to 95%, but are established for each respective year based on
the actual tax paid whether for the respective Base Year or each subsequent
Comparison Year(s).
 
Please note the expenses noted below which are and are not adjusted and the
adjustment to each expense to achieve 95% occupancy, if necessary.  The method
of adjusting expenses depicted in the example will be followed when adjusting
actual Operating Service Expenses for both the Base Year and Comparison Year(s).